Exhibit 10.38

LEASE CONTRACT

 

Lessor:

   Nanjing Linkage Technology Group Co., Ltd. (“Party A”)

Legal Representative:

   Sun, Libin

Address:

   Building 16, Nanjing World Window Software Park, No. 12 Dinghuaimen, Nanjing

Telephone:

   +(025) 8375-3888

Lessee:

   Linkage-AsiaInfo Technologies (Nanjing), Inc. (“Party B”)

Legal Representative:

   Zhang, Zhenqing

Address:

   Building 16, Nanjing World Window Software Park, No. 12 Dinghuaimen, Nanjing

Telephone:

   +(025) 8375-3886

According to the Contract Law of the People’s Republic of China and related
regulations, on the basis of equality, voluntary, justice, honesty and
credibility, Party A and Party B enter into the lease contract below (the
“Contract”) on the rental issue.

1. PREMISES STATUS AND RENTAL FUNCTION

1.1 Party A agrees to lease to Party B under good status Room 1313, 1317, 1318
and 1319 (the “Premises”) of Building B, Guidu International Center on No. 27
Nanbinhe Road, Xuanwu District, Beijing. The aggregated area under the lease is
five hundred and ninety-four square meters (594 m²) (which is gross area,
including shared area for common use). The rental function is only for office
purposes. The interior area is well decorated.

1.2 The applicable scope, conditions and requirements on the shared area of the
Premises: Party B shall follow and execute the Building’s regulations on the
current decoration, subsidiary facilities, and equipment status, which can be
referred to on the The List of House Equipment and Facilities of Appendix I.
Party A and Party B both agree to use Appendix I as the acceptance reference for
the Premises delivery from Party A to Party B and the Premises return from Party
B to Party A. If Party B makes any damage or loss to any equipment, facility or
decoration during the valid term of the Contract, Party B shall make
compensation according to the market price.

2. DELIVERY DATE AND LEASE TERM

2.1 Party A and Party B both agree that Party A shall deliver the Premises to
Party B on April 7, 2012, and both parties shall sign The List of House
Equipment and Facilities and transfer the key which shall be considered as
delivery completion.

2.2 The valid term of the Contract is two (2) years, commencing from April 7,
2012 and ending on April 6, 2014.

2.3 Upon expiration of the lease term, Party B shall return the Premises timely.
In the event that Party B wishes to renew the lease, Party B shall handle the
renewal procedures with Party A two (2) months prior to the expiration of the
Contract.



--------------------------------------------------------------------------------

3. PAYMENT AND TERM OF RENT, TAX AND OTHER FEES

3.1 Party A and Party B both agree that the rent is based on the gross area of
the Premises, which is three point five (3.5) Renminbi per day per square meter
with monthly rent totaled sixty-three thousand two hundred and thirty-six
(63,236) Renminbi. The monthly rent includes tax, property management fee and
air-conditioning usage fee, etc.

3.2 Payment term: Quarterly. The quarterly rent is one hundred and eighty-nine
thousand seven hundred and eight (189,708) Renminbi. Three (3) months’ rent is
payable in advance. Party B shall make the payment to Party A before tenth
(10th) of the payment month, and pay in advance when statutory holidays. Party B
shall make the first payment of one hundred and eighty-nine thousand seven
hundred and eight (189,708) Renmibi to Party A on April 10th, 2012.

3.3 Payment method by Party B: by check.

3.4 During the valid term of the Contract, Party B shall bear the costs of
(1) water; (2) electricity; (3) telephone; (4) television channels and
(5) internet. Except for these fees, Party A shall assume the maintenance work
and fee, including but not limited to major structure, walls, roof, etc.). Other
charges related to the Premises that are not listed in the Contract shall be
borne by Party B. Party B shall assume the expenses by the property management
company or other related departments, and Party A shall assist in providing
Party B the according invoice.

3.5 The account designated by Party A is as below:

Bank: Bank of Communications Nanjing Branch Yuhua Sub-branch

Account No.:

Account Name: Nanjing Linkage Technology Group Co., Ltd.

Party A shall give a formal notice to Party B upon any change in Party A’s bank
account information. The notice can be considered as a formal modification to
the information of the item hereby. Payment delay or loss due to the late notice
of bank account modification by Party A is not the responsibility of Party B.

4. PARTY A’S RIGHTS AND OBLIGATIONS

4.1 Party A shall declare the complete ownership of the Premises and own the
ownership certificate. There is no dispute or litigation over the Premises.

4.2 Party A shall assure that the Premises have no co-owner or other joint
obligee, or have already obtained written consent from existing co-owner.

4.3 During the valid term of the Contract, Party A shall declare and pay taxes
and fees by itself in connection with the Premises or property ownership of the
land.

4.4 Party A shall assist Party B to process industrial and commercial procedures
and provide related documents.

4.5 Party A shall assure that the Premises is in the safe and normal status.

4.6 In case Party A wishes, during the valid term of the Contract, to sell or
mortgage the Premises, it shall notify Party B in writing three (3) months in
advance. Party A shall assure the sales or mortgage will not affect the
fulfillment of the Contract. Party A, the assignee or mortgagee and Party B
shall sign Lessor Transfer Contract, and Party A shall assure the assignee or
mortgagee to fulfill the Contract.

5. PARTY B’S RIGHTS AND OBLIGATIONS

5.1 Party B shall comply with the laws and regulations of the People’s Republic
of China and City of Beijing and rules of Property Management Company of the
Premises. Party B shall not (i) make noises or smells



--------------------------------------------------------------------------------

that may affect other residents; (ii) harass other residents; (iii) damage,
spot, misuse or block the shared area or facilities; (iv) take the Premises for
other function instead of office; (v) engage in gambling or other immoral,
illegal, or improper activities in the Premises; (vi) place weapons, ammunition,
illegal goods, inflammable goods, or any goods overload in the Premises or
(vii) make structural alterations to the inside or outside of the Premises.

5.2 Party B shall make timely payment of rent to Party A, as well as other fees
listed in Item 3.4 of the Contract.

5.3 Party B shall not sublease or transfer the lease without written consent
from Party A. Otherwise, the sublease or transfer contract or activities shall
be invalid to Party A, and Party A shall have the right to process the issue for
breach of the Contract.

5.4 Party B shall keep good condition of the facilities and equipment of the
Premises. In the event of any damage to the Premises due to Party B’s improper
use, management or maintenance, Party B shall assume the maintenance cost and
compensation which occurs as a result thereof.

5.5 In the event of any fitment, decoration or change of the piping or,
circuitry by Party B, it shall obtain a written consent from Party A and
Property Management Company before, and Party B shall assume the costs by
itself.

5.6 Party B shall assume the maintenance fee of the facilities and equipment
listed in The List of House Equipment and Facilities and purchased by itself.

5.7 Party B shall assume the insurance for the property Party B places within
the Premises.

6. CONTRACT RESCISSION/TERMINATION

6.1 Upon agreement by the Parties, the Contract shall be dissolved.

6.2 In the event of default of the Contract due to irresistible force, the
Contract shall rescind.

6.3 In the event of any of the following conducted by Party B, Party A shall
have the right to dissolve the Contract by itself and take back the Premises:

6.3.1 Party B fails to pay the rent or other fees beyond seven (7) days or the
default of payment totaled over one thousand (1000) Renminbi;

6.3.2 Party B changes the Premises function other than office without Party A’s
authorization;

6.3.3 Party B declares bankruptcy or incapability to pay the rent;

6.3.4 Party B reforms or damages the monolithic structure of the Premises;

6.3.5 In the event of any damage to the affiliate goods, equipment or facilities
due to Party B’s improper use or maintenance and Party B refuses to make
compensation;

6.3.6 Party B engages in illegal activities, harms the public interest, or
hinders others’ ordinary work or life;

6.3.7 Party B subleases or transfers to a third party without Party A’s
authorization;

6.3.8 Upon other severe violations of the items in the Contract.

In the case any situation mentioned above happens, Party A shall have the right
to issue a notice for contract rescission to Party B, and Party B shall pay two
(2) months’ rent as penalty to Party A. If the penalty is insufficient to repay
the loss, Party A shall have the right to demand indemnification. Party B shall
move from the Premises according to the notice, otherwise, Party B shall pay
Party A twice the day rent for the deferred period as the compensation for its
default occupation.



--------------------------------------------------------------------------------

6.4 In the event of any case hereof conducted by Party A, Party B shall have the
right to dissolve the Contract by itself and require Party A to make
compensation for the breach of the Contract:

6.4.1 Party A fails to timely deliver the Premises, and still cannot complete
the delivery beyond seven (7) days after Party B’s reminder;

6.4.2 The Premises is not in conformity with the Contract, which leads to the
failure of the lease; or the Premises has defects that may jeopardize the safety
of Party B;

6.4.3 Party A mortgages, transfers or makes a second lease that affects Party
B’s lease.

6.5 Any other discharging circumstance provided by law has occurred.

7. LIABILITY FOR BREACH OF CONTRACT

7.1 Each of Party A and Party B shall perform this Contract in good faith.
Either Party, who breaches this Contract, shall pay damages if the other party
has sustained direct or indirect losses.

7.2 If Party B fails to pay the rent or other fees timely according to this
Contract, for the delay in payment, Party B shall pay Party A the surcharge at
the rate of one percent (1%) of the day rent for each day. If the delay is
beyond seven (7) days, Party A shall have the right to terminate the Contract
and take back the Premises. Party B shall pay two (2) months’ rent as penalty to
Party A. If the penalty is insufficient to repay the loss, Party A shall have
the right to demand indemnification.

7.3 During the lease term, if Party B dissolves the Contract with Party A’s
consent, Party A shall keep the rent for the remaining term of the lease from
Party B, meanwhile, Party B shall pay two (2) months’ rent as penalty to Party
A.

7.4 If Party B makes fitment, decoration or purchases new goods for the Premises
without Party A’s authorization, Party A shall have the right to require Party B
to restore to the original status within a definite time or make compensation.
If Party B occupies the shared area other than the Premises, Party B shall pay
twice the rent according to the occupied area and time as penalty to Party A.

7.5 During the lease term, in the event of any damage to the Premises and
affiliated facilities due to Party B’s improper use, Party B shall be
responsible for the repair and assume all the maintenance fee or compensation.
Or in the event of any accident occurred due to Party B’s improper use, Party B
shall solve the dispute by itself and assume the liability to compensate such
damage.

7.6 Once the Contract is terminated, if Party B does not settle up all the
related fees during the lease term, Party B shall assume the settlement.

7.7 If Party A fails to deliver the Premises and its affiliated facilities
timely, it shall pay the penalty at the rate of five percent (5%) of the monthly
rent for each day to Party B. If the delay is beyond five (5) days, Party B
shall have the right to terminate the Contract through a written notice to Party
A. Party A shall return the rent payable in advance plus the bank interest, as
well as two (2) months’ rent as compensation to Party B.

7.8 During the lease term, if Party A arbitrarily dissolves the Contract in the
case not mentioned in the Contract and withdraws the Premises ahead of schedule,
Party A shall return the rent for the remaining term of lease to Party B, and
Party A shall pay twice the rent for the remaining lease term as penalty, if the
penalty is insufficient to deduct Party B’s loss, Party A shall be responsible
for the compensation.



--------------------------------------------------------------------------------

8. SETTLEMENT OF CONTRACTUAL DISPUTE

Any dispute arising out of the performance of this Contract or in connection
with this Contract shall be settled by Party A and Party B through friendly
consultations between them. If such dispute cannot be resolved by consultations,
any Party may submit such dispute to Beijing Arbitration Commission for
arbitration.

9. MISCELLANEOUS PROVISIONS

9.1 The Contract constitutes all the agreements between Party A and Party B on
the Premises lease and it shall take place of all the discussion, declaration
and agreement before.

9.2 Once the Contract becomes effective, any modification or supplement to the
Contract shall adopt written format and be an appendix to the Contract. The
appendix and the contract shall be of equal validity.

9.3 The Contract shall become effective on the date of its signature and seals.
The Contract (and the appendix) shall be executed in two (2) copies, with the
lessor and lessee each keeping one (1) copy.

Party A: (Contract Seal of Nanjing Linkage Technology Group Co., Ltd.)

Representative of Party A: (signature)

Dated: April 7, 2012

Party B: (Contract Seal of Linkage-AsiaInfo Technologies (Nanjing), Inc.)

Representative of Party B: (signature)

Dated: April 7, 2012



--------------------------------------------------------------------------------

Appendix I. List of House Equipment and Facilities

Furniture, electrical apparatus, decoration and other facilities and equipment
status and compensation

 

Item

   Brand    Quantity      Unit Price    Compensation
Amount    Remark

Air-conditioner

        16            

Other related fees

 

Item

   Charged by    Unit Price    Initiated Time    Initiated
Number    Remark

Water

              

Electricity

              

Telephone

              

TV Channels

              

Heating

              

Gas

              

Internet

              

Sanitation

              

Parking

              

Property Management

              

Rent Tax

              

Delivery Confirmation

Party B has completed the inspection on the items mentioned above and considered
the Premises to be in good conditions for acceptance. Party A and Party B have
settled the accounts of water, electricity, gas and other related fees, and
Party B agrees to accept the Premises hereby.

Delivery date: April 7, 2012

Party A: (Contract Seal of Nanjing Linkage Technology Group Co., Ltd.)

Party B: (Contract Seal of Linkage-AsiaInfo Technologies (Nanjing), Inc.)

Return Confirmation

Party A and Party B have completed the inspection on the Premises, its
facilities, equipment and water, electricity usage status, and process the
return procedures. The related fees assurance and the Premises, its facilities
and equipment return: ¨ No dispute/¨ Note attached below

Return date:

Party A: (Contract Seal of Nanjing Linkage Technology Group Co., Ltd.)

Party B: (Contract Seal of Linkage-AsiaInfo Technologies (Nanjing), Inc.)